Opinion of the Court, delivered by


Scott, Judge.

Pendleton, Long and Riley sued Arthur and Snyder by petition in debt. The petition set out the names of the plaintiffs at length, and contained an averment that the note was executed to them by the name and description rf Pendleion, Long, and Kley.
*520The parties went to trial on the issue that the plaintiffs were not the legal owners of the note. The plaintiffs had judgment.
' On the trial an affidavit taken under the act of the General Assembly of 13th February, 1839, was read to Pr ove the partnership of the plaintiffs below. This was objected to, and is assigned for error. The issue did not ** ^ require proof of the partnership, it was admitted by the plea(lings, consequently need not have been proved, Whether the affidavit was formal, it is unnecessary to de-there was no error m admitting it, as it was inmaterial, and not calculated to mislead or prejudice the
As to the objection, that, there was an averment of a partnership in the petition, it may be answered, the late decisions of this court warrant the form adopted by the pleader in this instance.
Judgment affirmed.